DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 05/14/2021, in which claims 1, 10, 17, 27, 29 were amended, claims 2, 6-9, 11, 22, 26 were cancelled, claims 5 and 16 were withdrawn,  has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450) in view of Filippi et al. (US Pub. 20150235944) and Colonna et al. (US Pub. 20140367828).
Regarding claim 1, Park et al. discloses in Fig. 2, paragraph [0063]-[0066], paragraph [0084], [0087]-[0094] a semiconductor device, comprising: 
a via structure [30] extending through a base material [20], the via structure [30] comprising: 
a first inner conductor [32]; 
a first outmost conductor [34] surrounding the first inner conductor [32] and coaxial with the first inner conductor [32A]; and 
a first inner insulator [36] between the first inner conductor [32] and the first outmost conductor [34] and in direct contact with the first inner conductor [32] and with the first outmost conductor [34]; and
a first outmost insulator [40] between the first outmost conductor [34] and the base material [20] and in direct contact with the first outmost conductor [34] and the base material [20];
a capacitor structure [70P] in the material [20], the capacitor structure [70P] comprising: 
a second inner conductor [74P]; 
a second outmost conductor [72P] surrounding the second inner conductor [74P] and coaxial with the second inner conductor [74P]; and 

wherein the second outmost conductor [72P] comprises a single material in direct physical contact with the second inner insulator [76P];
an upper metal material [52 and 90] in direct physical contact with a portion of an upper surface of the base material [20], with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], and the second inner conductor [74]; and 
a lower metal material [34] in direct physical contact with a portion of a lower surface of the base material [20], the lower metal material [34] in direct physical contact with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], wherein lower surfaces of each of the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40] are substantially coplanar with the lower surface of the base material [20].
Park et al. fails to disclose 
the capacitor structure extending through the base material;
the capacitor structure comprising a second outmost insulator separating the second outmost conductor from the material, wherein the second outmost conductor in direct physical contact with the second inner insulator and the second outmost insulator;

wherein lower surfaces of each of the second outmost insulator, and the second outmost conductor are substantially coplanar with the lower surface of the base material.
Filippi et al. discloses in Fig. 1A-1B, Fig. 7A and Fig. 7B, Fig. 8
the capacitor structure [100b] or [800] extending through the base material [128][Fig. 1B, Fig. 7B, Fig. 8];
the capacitor structure [100b] or [800] comprising a second outmost insulator [204b] separating the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] from the base material [128], wherein the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] in direct physical contact with the second inner insulator [406b] and the second outmost insulator [204b];
wherein lower surfaces of each of the second outmost insulator [406b], and the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] are substantially coplanar with the lower surface of the base material [128].
Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
the capacitor structure [CD] comprising a second outmost insulator [3] separating the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] from the base material [15, SB, 1 and 2], wherein the second outmost conductor [6 and 45] in direct physical contact with the second inner insulator [7] and the second outmost insulator [3]

wherein lower surfaces of each of the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], the second outmost insulator [3], and the second outmost conductor [4, 6 and 45]are substantially coplanar with the lower surface of the base material [1, 2, SB and 15].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Filippi et al. and Colonna et al. into the method of Park et al. to include the capacitor structure extending through the base material; the capacitor structure comprising a second outmost insulator separating the second outmost conductor from the material, wherein the second outmost conductor in direct physical contact with the second inner insulator and the second outmost insulator; the lower metal material in direct physical contact with the second outmost insulator, and the second outmost conductor, wherein lower surfaces of each of the second outmost insulator, and the second outmost conductor are substantially coplanar with the lower surface of the base material. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing a through silicon capacitor having a first contact face electrically coupled to a first electrically conductive zone placed on a second side of the substrate without a formation of a secondary hole for housing an electrical connecting means therein and enabling two contact faces of the capacitor and the through-silicon via to be located in the same plane thus simplifying the process for forming electrical connections of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. suggests “wherein lower surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second outmost insulator, and the second outmost conductor are substantially coplanar with each other and are substantially coplanar with the lower surface of the base material [15, SB, 1 and 2].” Filippi et al. suggests “lower surfaces of each of the second outmost insulator [406b], and the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] are substantially coplanar with the lower surface of the base material [128].” Park discloses “lower surfaces of each of the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40] are substantially coplanar with the lower surface of the base material [20].” Consequently, the combination of Park et al., Filippi et al. and Colonna et al. suggests “wherein lower surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second outmost insulator, and the 
Park et al. fails to disclose
the second outmost conductor comprising a horizontally extending portion exhibiting a first thickness and a vertically extending portion exhibiting a second, greater thickness
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
thicknesses of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material can be adjusted to achieve desired capacitance values. 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material: the former is thicker/thinner than or is the same thickness as the later. 
Absent unexpected results, it would have been obvious to try to adjust thickness of the second outer conductive material in the method of Park et al., Filippi et al. and Colonna et al. so that a horizontally extending portion exhibiting a first thickness and a vertically extending portion exhibiting a second, greater thickness to achieve suitable capacitance values [paragraph [0048]-[0055] of Filippi et al.].

Regarding claims 10 and 12, Park et al. discloses in Fig. 2, paragraph [0084], [0087]-[0094] a microelectronic device, comprising: 

a capacitor structure [70P] within the base material [20] and comprising a second inner conductive material [74P], a second inner insulative material [76P] coaxial to the second inner conductive material [74P], and a second outer conductive material [72P] coaxial to the second inner conductive material [74P]; the second inner insulative material [76P] in direct contact with the second inner conductive material [74P] and with the second outer conductive material [72P]; and 
a metal material [54] adjacent the via structure [30] and the capacitor structure [70P], the metal material [54] in direct physical contact with the base material [20], the first inner conductive material [32], the first outer conductive material [34], the first inner insulative material [36];
wherein the second outer conductive material [72 or 72P] comprises a single material [paragraph 0073]]
Park et al. fails to disclose
a second outer insulative material in direct contact with and substantially surrounding the second outer conductive material;
wherein the second outer insulative material is coaxial to the second outer conductive material, the second outer insulative material contacting the metal material and the second inner conductive material isolated from the metal material;

the metal material in direct physical contact with the second outer conductive material. 
Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
a second outer insulative material [3] in direct contact with and substantially surrounding the second outer conductive material [4, 6 and 45];
wherein the second outer insulative material [3] is coaxial to the second outer conductive material [4, 6 and 45], the second outer insulative material [3] contacting the metal material [ZR1 and ZR2] and the second inner conductive material [7] isolated from the metal material [ZR1 and ZR2];
a lower surface [F42] of the first outer conductive material [6 and 40] or [6 and 50] of the via structure [through silicon via LT] substantially coplanar with a lower surface [F41] of the second outer conductive material [6 and 45] of the capacitor structure [through silicon capacitor CD] and with a lower surface of the base material [15, SB, 1 and 2];
the metal material [ZR1 and ZR2] in direct physical contact with the second outer conductive material [4, 6 and 45].
Filippi et al. also discloses in Fig. 7A, Fig. 7B, Fig. 8
a second outer insulative material [204b] in direct contact with and substantially surrounding the second outer conductive material [302, 304, 306, 402];

a lower surface of the first outer conductive material [302, 304, 306, 402] of the via structure [100a] substantially coplanar with a lower surface of the second outer conductive material [302, 304, 306, 402] of the capacitor structure [100b] and with a lower surface of the base material [118/128]
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colonna et al. and Filippi et al. into the method of Park et al. to include a second outer insulative material in direct contact with and substantially surrounding the second outer conductive material; wherein the second outer insulative material is coaxial to the second outer conductive material, the second outer insulative material contacting the metal material and the second inner conductive material isolated from the metal material; a lower surface of the first outer conductive material of the via structure substantially coplanar with a lower surface of the second outer conductive material of the capacitor structure and with a lower surface of the base material; the metal material in direct physical contact with the second outer conductive material. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of forming a through silicon capacitor having a first contact face electrically coupled to a first electrically conductive zone placed on a second side of the substrate without a formation of a secondary hole for housing an electrical connecting means therein and enabling two contact faces of the capacitor and the through-silicon via to be located in the same plane thus simplifying the process for forming electrical connections of the capacitor and the through-silicon KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Park et al. fails to disclose
wherein a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material is relatively thicker than an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material.
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
Thicknesses of a portion of the second outer conductive material extending between sidewalls of the second inner insulative material [406b] and the second outer insulative material [204b] and that of an additional portion of the second outer conductive material extending between the second inner insulative material [406b] and the lower surface of the second outer conductive material of the capacitor structure [800], [900a, 900b] or [1000b, 1000c] can be adjusted to achieve desired capacitance values. 
Colonna et al. discloses the metal material in direct physical contact with the second outer conductive material.
Thus, the combination of Filippi et al. and Colonna et al. suggests adjusting thicknesses of a portion of the second outer conductive material extending between 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material and that of an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material: the former is thicker/thinner than or is the same thickness as the later. 
Absent unexpected results, it would have been obvious to try to adjust thickness of the second outer conductive material in the method of Park et al., Filippi et al. and Colonna et al. so that a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material is relatively thicker than an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material to achieve suitable capacitance values [paragraph [0048]-[0055] of Filippi et al.].

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US Pub. 20140367828) in view of Park et al. (US Pub. 20150028450) and Filippi et al. (US Pub. 20150235944).

a via structure [through silicon via LT] extending through a base material [1, 2, SB and 15], the via structure [through silicon via LT] comprising: 
a first inner conductor [8 and 920] or [8 and 92]; 
a first outmost conductor [6 and 40] or [6 and 50] surrounding the first inner conductor [8 and 920] or [8 and 92] and coaxial with the first inner conductor [920] or [92]; 
a first inner insulator [7] between the first inner conductor [8 and 920] or [8 and 92] and the first outmost conductor [6 and 40] or [6 and 50] and in direct contact with the first inner conductor [8 and 920] or [8 and 92] and with the first outmost conductor [6 and 40] or [6 and 50]; and 
a first outmost insulator [3] between the first outmost conductor [40 or 50] and the base material [1, 2, SB and 15] and in direct contact with the first outmost conductor [40 or 50] and the base material [1, 2, SB and 15]; 
capacitor structure [CD] extending through the material [through silicon capacitor CD] in the base material [1, 2, SB and 15], the capacitor structure [through silicon capacitor CD] comprising: 
a second inner conductor [8 and 91]; 
a second outmost conductor [4, 6 and 45] surrounding the second inner conductor [8 and 91] and coaxial with the second inner conductor [8 and 91]; and 

a second outmost insulator [3] separating the second outmost conductor [4, 6 and 45] from the base material [1, 2, SB and 15], wherein the second outmost conductor [4, 6 and 45] in direct physical contact with the second inner insulator [7] and the second outmost insulator [3];
an upper metal material [interconnect 12]; and 
a lower metal material [ZR1 and ZR2] in direct physical contact with a portion of a lower surface of the base material [1, 2, SB and 15], the lower metal material [ZR1 and ZR2] in direct physical contact with the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], the second outmost insulator [3], and the second outmost conductor [4, 6 and 45], wherein lower surfaces of each of the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], the second outmost insulator [3], and the second outmost conductor [4, 6 and 45]are substantially coplanar with the lower surface of the base material [1, 2, SB and 15].
Colonna et al. fails to disclose
wherein the second outmost conductor comprises a single material.
Park et al. discloses in Fig. 1, Fig. 2, paragraph [0073], [paragraph [0090]
wherein the second outmost conductor [72 or 72P] comprises a single material.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. fails to disclose
the upper metal material in direct physical contact with a portion of an upper surface of the base material, with the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, and the second inner conductor.
Park et al. discloses in Fig. 1-Fig. 4
the upper metal material [52 and 90] in direct physical contact with a portion of an upper surface of the base material [20], with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], and the second inner conductor [74].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Colonna et al. to include the upper metal material in direct physical contact with a portion of an upper surface of the material, with the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, and the second inner conductor. The ordinary artisan would have been motivated to modify Colonna et 
Colonna et al. fails to disclose
the second outmost conductor comprising a horizontally extending portion exhibiting a first thickness and a vertically extending portion exhibiting a second, greater thickness
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
Thicknesses of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material can be adjusted to achieve desired capacitance values. 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material: the former is thicker/thinner than or is the same thickness as the later. 
.

Claims 3-4, 13-15, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450), Filippi et al. (US Pub. 20150235944) and Colonna et al. (US Pub. 20140367828) as applied to claims 1 and 10 above.
Regarding claim 3, Park et al. discloses in Fig. 2 wherein the base material [20] has a thickness and the first inner insulator [36] has a height equal to the thickness.

Regarding claim 4, Park et al. discloses in Fig. 2 
wherein a first dimension of the via structure [30] is larger than a second dimension of the capacitor structure [70P].
Colonna et al. discloses in Fig. 14, Fig. 18, paragraph [0064]
wherein a first dimension of the via structure [LT] is larger than a second dimension of the capacitor structure [CD].

Regarding claims 13-15, Park et al. discloses in Fig. 2, paragraph [0080], paragraph [0094], paragraph [0190]-0194] 

wherein the first inner conductive material [32], the first outer conductive material [34], and the second inner conductive material [74P] contact the another metal material [52 and wiring 90].
wherein the another metal material [52 and wiring 90] contacts the second inner conductive material [74P] without contacting the second outer conductive material [72P].

Regarding claim 25, Park et al. discloses in paragraph [0062]-[0064], [0067]-[0070] wherein each of the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], the second inner conductor [74], and the second inner insulator [76] individually comprises a single material.
Colonna et al. discloses in Fig. 13, paragraph [0034] the second outmost insulator [3] comprises a single material.
Filippi et al. also discloses in Fig. 7B, Fig. 8, paragraph [0030] the second outmost insulator [204b] comprises a single material.
Consequently, the combination of Park et al., Filippi et al. and Colonna et al. discloses limitation of claim 25.

Regarding claim 27, Park et al. discloses in Fig. 1-2, 

Filippi et al. discloses in Fig. 7B and Fig. 8
wherein upper surfaces of each of the first inner conductor, the first outmost conductor, the first outmost insulator, the second inner conductor, the second outmost conductor, the second inner insulator, and the second outmost insulator are substantially coplanar with each other. 
Consequently, the combination of Park et al. and Filippi et al. suggests “wherein upper surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second inner conductor, the second outmost conductor, the second inner insulator, and the second outmost insulator are substantially coplanar with the upper surface of the base material.”

Regarding claim 28, Park discloses in Fig. 1
wherein the second inner conductor [74] comprises a single material in direct physical contact with a single material of the second inner insulator [76].

Regarding claim 29, Park discloses in Fig. 1-2
wherein the second inner insulator [76] is in direct physical contact with the second inner conductor [74] and the second outmost conductor [72]. 

wherein the second outmost insulator [204b] is in direct physical contact with the second outmost conductor [302a/b, 304a/b, 402a/b, 306b] and the base material [128].
Colonna et al. also discloses in Fig. 13
wherein the second outmost insulator [3] is in direct physical contact with the second outmost conductor [4, 6 and 45] and the base material [15, 1, 2 and SB].
Consequently, the combination of Park, Colonna and Filippi et al. discloses limitation of claim 29.

Claims 17-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US Pub. 20140367828) in view of Park et al. (US Pub. 20150028450) and Filippi et al. (US Pub. 20150235944).
Regarding claim 17, Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0047]-[0048], paragraph [0053]-[0062], [0065]-0070] a semiconductor device, comprising: 
a via structure [through silicon via LT] and a capacitor structure [through silicon capacitor CD] adjacent to the via structure [through silicon via LT] in a base material [1, 2, SB and 15], each of the via structure [through silicon via LT] and the capacitor structure [through silicon capacitor CD] extending from a top surface of the base material [1, 2, SB and 15] to a bottom surface of the base material [1, 2, SB and 15]; 
an upper metal material [121, 122 and 123] in direct physical contact with a first inner conductive material [8 and 92] of the via structure [LT], and with a second inner conductive material [6 and 91] of the capacitor structure [CD] and a first inner insulator 
a lower electrical conductive material [ZR1 and ZR2] in direct physical contact with the first inner conductive material [8 and 92], the first outer conductive material [6 and 40] or [6 and 50], the first inner insulator [7], and the first outer insulator [3] of the via structure [LT], and with a second outer conductive material [4, 6 and 45] of the capacitor structure [CD] and a second outer insulator of the capacitor structure [CD] separating the second outer conductive material [4, 6 and 45] from the base material [1, 2, SB and 15], the second outmost conductor [4, 6 and 45] in direct physical contact with the second inner insulator [7] and the second outmost insulator [3]; and 
bottom surfaces of each of the first inner conductive material [8 and 92], the first outer conductive material [6 and 40], the first inner insulator [7], the first outer insulator [3], the second outer insulator [3], and the second outer conductive material [4, 6 and 45] are substantially coplanar with the bottom surface of the base material [1, 2, SB and 15].
Colonna et al. fails to explicitly disclose 
the lower electrical conductive material comprising a metal layer.
However, Colonna et al. discloses the lower electrical conductive material [ZR1 and ZR2] forms part of a redistribution layer and the upper electrical conductive material comprising metal. In addition, metals are known to have the above described properties: being an electrical conductive material and forming part of a redistribution layer. Therefore it would have been obvious to select metal based on their suitability for use 
Park et al. discloses in Fig. 1 and paragraph [0080]
a lower electrical conductive material [54] comprising a metal material;
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Colonna et al. to include the lower electrical conductive material comprising a metal layer. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the purpose of providing suitable material of the electrical conductive material. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. fails to disclose 
wherein the upper metal material in direct physical contact with the first outer conductive material of the via structure;
the second outer conductive material comprising a single material.
Parker et al. discloses in Fig. 1, paragraph [0073], [0079]-[0081]
wherein the upper metal material [52] in direct physical contact with the first outer conductive material [34] of the via structure;
the second outer conductive material [72] comprising a single material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Parker et al. into the method of Colonna et al. to include wherein the upper metal material in direct physical 
Colonna et al. fails to disclose
a vertically extending portion of the second outer conductive material is relatively thicker than a horizontally extending portion thereof, 
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
Thicknesses of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material can be adjusted to achieve desired capacitance values. 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material: the former is thicker/thinner than or is the same thickness as the later. Absent unexpected results, it would have been obvious 

Regarding claim 18, Colonna et al. discloses in Fig. 13 wherein the second inner conductive material [8 and 91] of the capacitor structure [CD] is isolated from the lower metal material [ZR1].

Regarding claim 19, Colonna et al. discloses in Fig. 7-Fig. 13, paragraph [0043] 
wherein the first inner conductive material [8 and 92] of the via structure [LT] and the second inner conductive material [8 and 91] of the capacitor structure [CD] comprise the same material [TiN and copper].

Regarding claim 20, Colonna et al. discloses in Fig. 15-Fig. 18, paragraph [0040], paragraph [0065] wherein the first outer conductive material [6 and 50] of the via structure [LT] and the second outer conductive material [6 and 45] of the capacitor structure [CD] comprise the same material [TiN and copper].

Regarding claim 21, Colonna et al. discloses in Fig. 14, Fig. 18, paragraph [0064] wherein a width of the via structure [LT] is larger than a width of the capacitor structure [CD].


wherein a bottom surface of the second inner conductive material [8 and 91] is not substantially coplanar with the bottom surface of the second outer conductive material [6 and 45];
wherein a bottom surface of the first inner conductive material [8 and 92] is not substantially coplanar with a bottom surface of the second inner conductive material [8 and 91].

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 10, 12-15, 17-21, 23-25, 27-29 have been considered but are moot in view of the new ground of rejection and because the arguments do not apply to the new reference.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822